DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the Notice of Allowance and fees paid, Applicant filed another IDS with new prior art and European search report as an NPL, introduced. Further review of the IDS and search update revealed that there will be no new prior art introduced to change the allowability status.

In regard to claim 1; Couch et al., US 20040232878 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious “A method / a system for autonomously controlling electric power supplied to a thruster of a spacecraft during electric orbit raising, comprising: determining, by a processor, a state of charge of a battery onboard the spacecraft at an entry into an eclipse during each orbit of a plurality of orbits during the electric orbit raising of the spacecraft; and determining, by the processor, an electric power level used to fire each thruster of a plurality of thrusters during each orbit beginning after the eclipse, based at least on the state of charge of the battery, and that will provide a shortest electric orbit raising duration and minimize thruster propellant usage during electric orbit raising.”. 


Newly introduced IDS referring the prior art Couch et al., US 20040232878 A1, teaches Self-contained, Renewable Power Supply And Control System and provides “a self-contained, renewable, electric power supply and to intelligently controlling such a power supply. A self-powered apparatus includes a solar power cell, a battery, and a load.”; however does not disclose complete independent claim elements, such as does not disclose “a state of charge of a battery onboard the spacecraft at an entry into an eclipse during each orbit of a plurality of orbits during the electric orbit raising of the spacecraft”.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are re-allowed;
a. Claims 1 & 16 are allowed independent claims.
b. Claims 2-15 are allowed due to dependencies to the allowed claim 1.
c. Claims 17-20 are allowed due to dependencies to the allowed claim 16.

Invention Drawings:
  
    PNG
    media_image1.png
    672
    970
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    571
    930
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    497
    961
    media_image3.png
    Greyscale
          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                           
/BEHRANG BADII/Primary Examiner, Art Unit 3665